Citation Nr: 1226462	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  05-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma.


(The issues of entitlement to an initial evaluation in excess of 50 percent from February 14, 2003, to January 24, 2008, and in excess of 30 percent beginning March 1, 2008, for service-connected carpal tunnel syndrome (CTS) of the right upper extremity; entitlement to an initial evaluation in excess of 50 percent from February 14, 2003, to January 24, 2008, and in excess of 30 percent beginning March 1, 2008, for service-connected CTS of the left upper extremity; and entitlement to an initial evaluation in excess of 20 percent for service-connected low back disability are the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty in the United States Air force from April 1968 to April 1973 and from October 1990 to June 1991; he also served in the Air Force Reserve from January 1974 to August 1994 and in the Michigan Air National Guard from August 1994 to January 2003, with numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Air Force Reserve and Air National Guard.  

In April 2009, the Board of Veterans' Appeals (Board) remanded the issue on appeal to the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) for additional development, to include an attempt to obtain the Veteran's dates of ACDUTRA and INACDUTRA after 1998.  Although information on the points earned toward retirement due to Reserve and National Guard service were obtained, a Formal Finding on the Unavailability of Service Records showing ACDUTRA and INACDUTRA records after 1998 was added to the claims files in October 2009.  

The issue of service connection for asthma is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Acute bronchitis was noted in service in November 1990 and bronchial asthma was diagnosed beginning in October 2002.  The Veteran contends that his post-service asthma is the result of his duties in service, to include as a pilot in the Reserve and National Guard, because of his exposure to aircraft exhaust fumes and recycled aircraft air.  However, there is no nexus opinion on file on whether the Veteran currently has asthma that was incurred as a result of service or that was aggravated thereby.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  An examination will be requested whenever VA determines, as in this case, that there is a need to determine the etiology of a disability.  38 C.F.R. 
§§ 3.159, 3.327(a) (2011).  

Therefore, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for asthma.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether he has asthma that is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the evidence of record, examining the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran's asthma was incurred or aggravated by active duty, ACTUTRA and/or INACDUTRA, to include as a result of his exposure to aircraft exhaust fumes and recycled aircraft air.  A complete explanation of the reasoning supporting each opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  
4.  Thereafter, the RO must review the evidence of record and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

5.  Following completion of all indicated development, the RO must readjudicate the claim for service connection for asthma, with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case.  After they have had an appropriate opportunity to respond, the appeal must be returned to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

